PER CURIAM.
Though depositions thus taken have been usually received, there are certainly great objections to the practice; and the court have heretofore intimated a resolution to require notice to be given in all cases, where there is an' attorney of record. To prove that the vessel had not been at Guadaloupe, as alleged in the information, the claimant produced the depositions of several of the crew, which appeared to have been taken in Boston, and elsewhere within one hundred miles of the residence of a district attorney, without notice to him. Upon objection by the district attorney, they were rejected for this cause, and the court observed, that in all cases, where there is an attorney of the United States residing within one hundred miles of the place of caption, notice must be given to him of the taking of depositions, to be used in any cause, in which the United States are a party.